UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
AT DAYTON

IRON WORKERS DISTRICT COUNCIL
OF SOUTHERN OHIO & VICINITY CASE NO. 3:18-CV-351
BENEFIT TRUST., ef al.,

 

 

Plaintiffs, JUDGE WALTER H. RICE
V.
MILLENNIUM STEEL, INC., ORDER GRANTING STAY
UNTIL NOVEMBER 30, 2019
Defendant.

 

 

This action came before the Court on the Iron Workers District Council of Southern Ohio
& Vicinity Benefit Trust (“Benefit Trust”), Iron Workers District Council of Southern Ohio &
Vicinity Pension Trust (“Pension Trust”), and Iron Workers District Council of Southern Ohio &
Vicinity Annuity Trust (“Annuity Trust”) (collectively the “Trusts” or “Plaintiffs”), Motion to Stay
Proceedings for fourteen-days. The Court being informed of the circumstances and basis for the
Plaintiffs’ Motion to Stay Proceedings hereby GRANTS the following relief:

1. All proceedings in the above-captioned matter shall be stayed until November 29,
2019.

2. Absent a motion by the Plaintiffs for an extension of such stay prior to November
30, 2019, the stay of these proceedings shall be lifted without further action by this Court on
November 30, 2019.
IT ISSO ORDERED.

Date: 44-20-09 Lert cre

JUDGE WALTER H. RICE
